Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-7,12-17,  19-30 are pending. 
Claims 16-17, 19, 23  remain withdrawn. Claim 2 is amended and New claims 24-30  added  . Claims 1-7, 12-15, 19-23 and  24-30 are for examination.

Applicants’ arguments filed on 12/03/21 have been fully considered but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Examiner appreciate for submission of the TD  resulting the  ODP Rejection after an interview. However  a new 103 rejection have to be applied because   US 9,765,348, and WO 2014/107660 comprise different author not belong to the instant application.

Claim Rejection - 35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other 

Claim 1-7, 12-15, 19-23 and  24-30 are rejected under 35 U.S.C. 103 as being unpatentable over   South  et al. (US 9,765,348, and WO 2014/107660, these are all in one patent family).
in view of WO 2010/127182 A1 (EVOLUGATE, LLC) (hereinafter 'Evolugate'), Cheng et al. ( APLd  env.  Micro, 2005, pp 44-37-45)  and Sumrada et al. ( JBC 1981,  257, pp 9119-27).


Claim 1-7 and 11-12, 20-21  are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over   South  et al. (US 9,765,348, and WO 2014/107660, these are all in one patent family).
South  et al. disclosed teach transformed cell expressing  melamine deaminase  also teach in different embodiment the transformed cell is unable to metabolize the one or more nitrogen-containing compounds as a source of nitrogen, and wherein the enzyme is a melamine deaminase (EC 3.5.4.45), a guanine deaminase (EC 3.5.4.3), a N-isopropylammelide isopropylamino (Ammelide) hydrolyase (EC 3.5.99.4), a cyanuric acid hydrolyase (EC 3.5.2.15), a biuret amidohydrolase (EC 3.5.1.84),  ( see claims 2, 8) an allophanate hydrolyase (EC 3.5.1.54), a cyanamide hydratase (EC 4.2.1.69), a urease (EC 3.5.1.5), or a urea carboxylase (EC 6.3.4.6) and composition comprising said transformed cell and  grain.
South  et al. did not disclose the use of a fraction of a fractionated grain for a composition  comprising said  transformed cell.

It would have been obvious to a person of ordinary skill in the art, at the time of the invention,  combine the teaching of  South et al and , Evolugate, have modified the previous disclosure of  South etal composition comprising  and integrating the use of a fraction of fractionated grain  ( disclosed by Evolugate, within the fermentation composition  of  South et al, such combination would  render  the high production of fermentation products  via reducing the viscosity of the fermentation mixture for improved flexibility and efficiency of fermentation and increasing the nutrients by  allophanate hydrolase or other  deaminase  in the transformed host cell   by metabolizing nitrogen-containing compounds.


Conclusion
Claims 1-7 ,12-15 , 20-23  and 24-30 are rejected.   No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652